569 F.2d 893
GRAY-TAYLOR, INC., etc., Plaintiff-Appellant,v.HARRIS COUNTY et al., Defendants-Appellees.
No. 77-2801

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 17, 1978.
John D. Townsend, Houston, Tex., for plaintiff-appellant.
Anthony D. Sheppard, Asst. County Atty., Joe Resweber, County Atty., Houston, Tex., for Gauthier Resweber.
Appeal from the United States District Court for the Southern District of Texas.
Before AINSWORTH, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
Gray-Taylor, Inc. sued Harris County, Texas, and various officials thereof, claiming that the property taxation scheme of the county is so discriminatory about what property is assessed as to violate not only the Constitution and laws of Texas but the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.  The complaint pleads a class action and seeks an injunction against the defendants' implementing the tax system.


2
The district court determined that there is pending in state court a suit by a different plaintiff against the same defendants as in the case at bar and seeking the same class-action injunctive relief.  The district court abstained from reaching the merits of the suit and dismissed the case.  We conclude the district court properly abstained to avoid a needless conflict between the federal courts and the State of Texas in the administration of its internal affairs.  See, Burford v. Sun Oil Co., 319 U.S. 315, 63 S. Ct. 1098, 87 L. Ed. 1424 (1943).  See, also, Great Lakes Dredge and Dock Co. v. Huffman, 319 U.S. 293, 300-301, 63 S. Ct. 1070, 87 L. Ed. 1407 (1943), (abstention proper in suit for declaratory judgment against a state taxation statute).


3
The judgment of the district court is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5 Cir., 1970, 431 F.2d 409, Part I